Title: To John Adams from John Foster Williams, 15 February 1782
From: Williams, John Foster
To: Adams, John



Morlox Feby: 15th 1782
Sir

From a personal Knoledge of your Excellency’s Sencere Attachment to the true intrest of your Country and those individuals who have Distinguish’d themselves theirin, leades me to address you at this time, I was Capturd in May last, and haveing ben Honnourd with the Command of the State Ship protector, was Transported from New York to these Disagreable Mansons, and Commited to Mill prison 22d July last where I found Numbers of my Country men and Towns Men in distress, but finding, the Brittish Ministry inclin’d to Exchange us provided Notice Sufficant was taken, I im­mideatly maid application to Mr John Joy late Inhabitant of the Town of Boston, who, Interpos’d in my behalf and has finally Effectd. my Immideate Exchange.
Inclos’d is a Letter from a Gentn: who I have Just left in Captivity, in Mill prison at plymouth in England from which place I am Exchang’d together with several others, to wit Capt John Manly and a Capt Talbot and several others the Former of which is Exchang’d against an English Major, the Latter against an Officer of equel rank detained for him in America, I am happy to Inform you that the Independance of our Country is now so far allowed off in Britain that thay hold Rank of Officers in the Estermation, tis in consequence of this that the Writer of the Enclosed, Capt N. Nazro has addressed you on his behalf, and you will please permit me to Recommend him to your perticular pateronage and protection, as a Gentleman of merit and distinction, whose Services, entitle him to the notice and favor of his Country, he was late in the Capacity of a Capt of Merines in a privat Arm’d Vessell of War of 20 Guns Belonging to Boston, and is I believe the only Officer of the like rank in that line in the same prison where he is confined, I am fully of opinion, that was their aney British Officer in any Respect upon an equality with particularly a Captive to the American flag and Confined for him either in Europe or America, that the same would immediately effect his liberation, and in this manner also may many others Officers now in confinement in the same prison be liberated, haveing done that Justice which is due to the Merits of this my Fr[iend as] well as several others American Captains. I beg leave to subscribe myself what I really wish to be Your Most humble and Most devoted obedient Servant

John Foster Williams

